Case: 1:20-cv-00062-GHD-RP Doc #: 23 Filed: 08/18/20 1 of 1 PagelD #: 95

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
TAMMY COLLIER PLAINTIFF
Vv. CIVIL ACTION NO.: 1:20-CV-00062-GHD-RP
TD BANK USA, N.A,; etal. | DEFENDANTS

ORDER OF DISMISSAL OF PARTY
The Court, pursuant to the Plaintiff’s Notice of Voluntary Dismissal [22], hereby dismisses
with prejudice Defendant TD Bank USA, N.A. from the above action, with each party to bear its
oy

own costs and attorneys’ fees, po

SO ORDERED, this, the ay of August, 2020.

Za Sate

SENIOR U.S. DISTRICT JUDGE
